Title: From James Madison to Thomas Newton, 19 December 1806
From: Madison, James
To: Newton, Thomas



Sir.
Department of State Decr. l9th. 1806.

In answer to your letter of the  inst., I beg leave to refer you to the act of Congress passed on the 5th. June 1794, wherein you will find solutions of many questions, which occur from time to time respecting the neutrality of our ports.  In reference to the particular enquiries which you have made it is to be observed, that the mere temporary employment, within the United States, of their inhabitants, on board unarmed Vessels, is not considered as unlawful; and that the purchase of unarmed Vessels is equally so, but it is necessary to be watchful, that they be not converted into a warlike state within our jurisdiction.  I am &c.

James Madison.

